That there is an error in the description of the land in the mortgage is apparent from the deed itself; and it is equally apparent that the error consists in describing the place of beginning as the north-westerly instead of the north-easterly corner of the lot. To begin at the north-westerly corner of a lot of land and run west on a line of the same lot, is an impossibility. Taking the whole description, it is manifest that the point of beginning is the northeasterly corner of the lot; and rejecting the word north-westerly, which is evidently erroneous, the remaining description is sufficiently certain. The misdescription is immaterial; and there was no variance between the declaration and the mortgage, because the description in the deed was, in substance and legal effect, the same as the declaration. Nutting v. Herbert, 36 N.H. 120, 125; Beal v. Gordon,55 Me. 482; Galvin v. Collins, 128 Mass. 525. *Page 564 
The defendant acquired no title under the collector's deed. The tax of 1858 was assessed to Luther Aiken upon the whole of lot 10, of which the demanded premises are a part. Luther Aiken was neither the owner nor the original proprietor of the premises nor was he in the possession or occupation of them when the tax was assessed. The land was neither taxed in the name of the owner, the original proprietor, nor without any name, and the tax was not assessed in conformity to the statute. "Unimproved lands of non-residents shall be taxed in the name of the owner if known, otherwise in the name of the original proprietor if known, otherwise without any name *  *  *." Rev. St., c. 40, s. 10. An assessment of a tax upon land of a non-resident owner in the name of one who is neither the owner nor the original proprietor, nor in the possession or occupation of the premises, is illegal; and a sale and conveyance of the land for non-payment of the tax conveys no title to the purchaser. The case of Alvord v. Collin, 20 Pick. 418, cited by the defendant, is not an authority, because the statute under which the tax in that case was assessed did not require non-resident owners of unimproved lands to be named in the assessment. Desmond v. Babbitt, 117 Mass. 233; Jaquith v. Putney, 48 N.H. 138; Paul v. Linscott,56 N.H. 347; Thompson v. Gerrish, 57 N.H. 85; Ainsworth v. Dean,21 N.H. 400.
Exceptions overruled.
STANLEY and SMITH, JJ., did not sit: the others concurred.